Citation Nr: 1632119	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO. 13-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Whether new and material evidence has been received to reopen a claim of service connection for a heart disability, previously claimed as chest pain with sinus arrhythmia and premature ventricular contractions. 

3. Entitlement to service connection for a heart disability, to include atrial flutter. 

4. Entitlement to service connection for a cerebrovascular accident (CVA) with right-sided residual neurological symptoms, claimed as secondary to a heart disability. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to August 1980, and from June 1981 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of service connection for a heart disability and a CVA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to service connection for hypertension, the Veteran requested a withdrawal of this appeal.

2. In a November 1983 rating decision, the RO denied the issue of service connection for a heart disability, claimed as chest pain with sinus arrhythmia and premature ventricular contractions. The Veteran did not initiate an appeal to this decision.

3. Additional evidence received since the November 1983 rating decision on the issue of service connection for a heart disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The November 1983 rating decision is final. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a heart disability. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

During the May 2016 Board hearing, the Veteran requested to withdraw his appeal regarding the issue of entitlement to service connection for hypertension. See Hearing Transcript p. 2. Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed. 

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The claim of whether new and material evidence has been received to reopen a claim of service connection for a heart disability has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist with respect to this issue is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

New and Material Evidence Claims

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components:  first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

Reopening of the Claim of Service Connection for a Heart Disability

The Veteran seeks to reopen a claim of service connection for a heart disability. In a November 1983 rating decision, the RO denied service connection for chest pain with sinus arrhythmia and premature ventricular contractions, indicating that the evidence of record did not demonstrate that the Veteran had a current disability. In essence, the RO determined that the Veteran's reported symptoms did not constitute a disability for compensation purposes. The Veteran did not initiate an appeal as to the November 1983 rating decision; therefore, the November 1983 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim of service connection for a heart disability, evidence that has been associated with the claims file includes post-service VA and private treatment records, a VA examination report from January 2011, and lay statements from the Veteran, including his testimony at the May 2016 Board hearing. Collectively, the recently-submitted evidence demonstrates continued symptoms, and the Veteran's continued contentions that his symptoms are related to his active service. In addition, the post-service VA and private treatment records reflect a cardiac diagnosis of atrial flutter resulting in symptoms of occasional palpitations, occasional chest pain, and decreased activity tolerance. 

The recently-submitted evidence documenting continued symptoms is new, in that it was not of record at the time of the prior final denial; however, evidence of current symptomatology was of record at the time of the prior final denial. Additional recently-submitted evidence, however, is neither cumulative nor redundant of evidence already of record at the time of the last final disallowance; specifically, the post-service VA and private treatment records documenting a current heart disability. 

The recently-submitted evidence is also material because it relates to unestablished facts that are necessary to substantiate the claim. The recently-submitted evidence, specifically the post-service treatment records, demonstrates a current heart disability. Evidence of a current heart disability was not of record at the time of the November 1983 rating decision; therefore, this evidence is material to the Veteran's claim. 

Regarding the recently-submitted evidence, 38 C.F.R. § 3.156(a) creates a low threshold that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the November 1983 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of a claim of service connection for a heart disability. 


ORDER

The appeal of entitlement to service connection for hypertension is dismissed. 

New and material evidence having been received, the appeal to reopen a claim of service connection for a heart disability is granted. 


REMAND

Review of the record indicates that certain evidence submitted by the Veteran may not have been associated with the claims file. In April 2013, the Veteran submitted two internet documents discussing various types of atrial arrhythmias, which he indicated were "two of several articles noted in the internet citing that premature atrial contractions can lead to atrial flutter or atrial fibrillation." The first internet document, a six-page article entitled "Atrial Arrhythmias," appears complete. However, the second internet document, a two-page article entitled "Cardiac Arrhythmias: Premature Atrial Contractions (PACs)," appears incomplete:  the electronic record only contains page two of the article. Therefore, a remand is needed to ensure a complete evidentiary record prior to completing appellate review of the Veteran's claims. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he resubmit the medical treatise evidence he previously submitted in April 2013, to specifically include the entirety of the two-page article entitled "Cardiac Arrhythmias: Premature Atrial Contractions (PACs)."

In addition, request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. If and only if evidence is received suggesting a link between sinus arrhythmia with premature atrial contractions and atrial flutter, return the claims file to the VA cardiologist who performed the January 2011 examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's heart disability. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, INCLUDING SPECIFIC REVIEW OF ANY DOCUMENTS SUBMITTED BY THE VETERAN, the VA examiner should offer the following opinions:

a. Did the Veteran's atrial flutter begin during service or is it otherwise related to active service?

b. Is the Veteran's atrial flutter caused by, or a progression of, the cardiac arrhythmia noted upon service separation (sinus arrhythmia with premature atrial contractions)?

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


